Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made for the applicant’s response and amendment filed on 01/12/2022.
Remarks
The claims are presented as follows:

Claims 1-10 and 12 are canceled.
Claims 11, 13-20 are pending.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim objection: the objection to claim 15 is withdrawn in light of the amendment made on 01/12/2022.
Title: the title of the application filed on 01/12/2022 is accepted and has been entered.
Rejections under 35 U.S.C 102: Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. The amendment submitted by the applicant does not overcome the rejection made by the examiner in the last office action.  
Applicant’s arguments have been considered carefully and do not provide the evidence since they are not part of the claims, the following arguments are presented:
where the relay device serves as a slave device of the source node device"; 
"through the master-slave communication mode where the relay device serves as a master device of the destination node device"; 
The above arguments [emphasis added] are not recited in the claim limitations, the examiner interpreted the claim to its broadest reason interpretation and has taken the language of the claims As Written, considering the invention as a whole. As such, the rejection is maintained for such limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over KOTAKE et al. Publication No. (US 2016/0360467 A1) in view of Chindapol et al. Publication No. (US 2008/0049718 A1).

Claims 1-10 (Canceled).  
  
Regarding claim 11, KOTAKE teaches a relay device (relay device 200 FIG.1), comprising: 
a communication module (upper and lower side communicators 210 and 240 FIG.1) configured to communicate with a preset source node device (outdoor device 300 FIG.1) and preset destination node devices (indoor devices 400 FIG.1), respectively, based on a master-slave communication mode (An upper-side communicator is connected to a first bus, and transmits and receives communication packets to and from the upper-level air conditioning system. A lower-side communicator is connected to an outdoor device that is a master device, and transmits and receives communication commands to and from the lower-level air conditioning system to the indoor devices in a master-slave controlling method from the outdoor device that is a master device and the indoor device that is a slave device [0029-30] FIG.1),  
a first communication unit (upper-side communicator 210 FIG.1) configured to receive a first control signal sent by the source node device through the master-slave (The upper-side communicator 210 receives control signal command and information such as an address stored (registered) in the association information memory 220… the upper-side communicator 210 receives the communication packets, and supplies the received packets to the outdoor unit after processing [0038-39] FIG.1); and 
a second communication unit (lower-side communicator 240 FIG.1) configured to send the first control signal to the destination node device corresponding to the first control signal through the master-slave communication mode, and receive the first response signal fed back from the destination node device according to the first control signal (the lower-side communicator 240 receives serial communication commands transmitted from the outdoor device 300, and supplies the received commands to the processor 230 (serial communication command reception process). In addition, the lower-side communicator 240 transmits serial communication commands created by the processor 230 to the outdoor device 300 (serial communication command transmission process) [0041-43] FIG.1),
KOTAKE does not explicitly teach wherein the relay device is able to simulate a competitive signal transmission process of the destination node device competing to send the first response signal. 
Chindapol teaches wherein the relay device is able to simulate a competitive signal transmission process of the destination node device competing to send the first response signal (Chindapol: a source station transmits data to both the destination station and a plurality of relay stations within a first transmission signal, the destination station maybe a relay station, the relay station acknowledges the signal transmission for the destination station trying to send a response signal to the first transmission signal [0027-33] FIG.8).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified KOTAKE by the teaching of Chindapol to have the relay device to simulate a competitive signal transmission process of the destination node device competing to send the first response signal in order to allocate additional bandwidth for transmission of feedback signals and process the data unit very quickly in order to send ACK in time and assure reliable communication between the source and destination nodes (Chindapol: [0014-15] FIG.9).

Claim 12 (cancelled).

Regarding claim 13, KOTAKE teaches the relay device according to claim 11, wherein: 
the communication module is further configured to communicate with a specific destination node device; wherein the specific destination node device is a destination node device communicatively connected with the source node device directly (as shown in FIG.9, the indoor device and the outdoor devices are directly connected to each other in any level air conditioning system [0079-80] FIG.9); 
in this case, the first communication unit is further configured to receive a second control signal sent by the specific destination node device, and send a second response signal4International Application No. PCT/CN2019/072552Attorney Docket No. 06910115USPreliminary Amendment fed back from the destination node device corresponding to the second control signal to the specific destination node device (the relay device 200 directly transmits control commands to the device to be controlled in the lower-level air conditioning system 2, when the device in the lower-level air conditioning system 2 is controlled by the upper-level air conditioning system 1 [0079-80] FIG.9); and 
the second communication unit is further configured to send the second control signal to the destination node device corresponding to the second control signal, and receive the second response signal fed back from the destination node device according to the second control signal (the communication commands directed to the indoor device 400 in the lower-level air conditioning system 2 (more specifically, serial communication commands through relay device 200) and transmits the communication commands (more specifically, internal communication commands) to the indoor device 400 [0079-80] FIG.9).  

Regarding claim 14, KOTAKE teaches the relay device according to claim 13, wherein the first communication unit is further configured to, based on a competitive signal transmission method (processor 230 FIG.1), send the first response signal fed back from the destination node device to the source node device or send the second response signal fed back from the destination node device to the specific destination node device (the relay device receives communication packets (sequences) and commands from the indoor units to the outdoor units [0056] after processing the communication packets [through processor 230]  directly transmits the control commands and receives data packets to a specific device to be controlled in any of the air conditioning systems [0079-80] FIG.9).

claim 15, KOTAKE teaches the relay device according to claim 14, wherein the competitive signal transmission method comprises: 
simultaneously sending all target response signals to a target node device in a preset competition time slot (communication is performed while the lower-side communicator of the relay device sequentially switching the connection to the outdoor device in each lower-level air conditioning system 2 at each predetermined time to reduce an overhead time at which the relay device transmits the communication commands [0158-160] FIG.10); 
detecting data transmitted in a channel in real time, and judging whether currently transmitted data of each of the target response signals is the same as the detected data (inherent: since the art teaches the time necessary for switching the connection [158-160] FIG.9); and 
stopping sending the target response signal and resending the target response signal in the next competition time slot, responsive to determining that the currently transmitted data of a certain target response signal is different from the detected data, (communication may be performed while the lower-side communicator of the relay device sequentially switching the connection to the outdoor device in each lower-level air conditioning system 2 at each predetermined time to reduce an overhead time at which the relay device transmits the serial communication commands (time necessary for switching the connection changing switch) [0158-160] FIG.10); 5International Application No. PCT/CN2019/072552 Attorney Docket No. 06910115US Preliminary Amendment 
wherein when the target node device is the source node device, the target response signal is the first response signal; and when the target node device is the specific destination node device, the target response signal is the second response signal (communication may be performed while the lower-side communicator of the relay device sequentially switching the connection to the outdoor device in each lower-level air conditioning system 2 at each predetermined time to reduce an overhead time at which the relay device transmits the serial communication commands (time necessary for switching the connection changing switch) [0158-160] FIG.10).

Regarding claim 16, KOTAKE teaches the relay device according to claim 13, wherein the relay device further comprises a verification module (association information memory 220  FIG.1) which is configured to verify whether the first control signal, the second control signal, the first response signal or the second response signal are correct (association information memory 220 includes a database and the like, and stores, for each device in the lower-level air conditioning system 2, association information indicating the association relationship between the address and the device ID [0038-39] FIG.2); 
in this case, the first communication unit is further configured to send the first response signal to the source node device after it is verified to be correct or send the second response signal to the specific destination node device after it is verified to be correct (the upper-side communicator 210 of the relay device 200 receives the communication packets (sequence sq12). That is, when determining that the address "192.168.xxx.xx2" which is the destination of the communication packets matches one of the addresses contained in the association information 221 illustrated in FIG. 2 above, the upper-side communicator 210 executes the communication packet reception process to receive the communication packets, and supplies the received packets to the processor 230 [0055-57] FIG.3); and 
the second communication unit is further configured to send the first control signal or the second control signal to the corresponding destination node device after the first control signal or the second control signal is verified to be correct (the upper-side communicator 210 of the relay device 200 receives the communication packets (sequence sq12). That is, when determining that the address "192.168.xxx.xx2" which is the destination of the communication packets matches one of the addresses contained in the association information 221 illustrated in FIG. 2 above, the upper-side communicator 210 executes the communication packet reception process to receive the communication packets, and supplies the received packets to the processor 230 [0055-57] FIG.3).  

Regarding claim 17, KOTAKE teaches the relay device according to claim 13, wherein the relay device further comprises a buffer module configured to buffer the first response signal and the second response signal received by the second communication unit (when the outdoor device 300 holds data (requested data is buffered) of the indoor device 400, the outdoor device 300 may create the response data and reply without transmitting the request data to the indoor device 400. By employing such operations [0155-156] FIG.9).

Regarding claims 18-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 11-17, where the difference “system” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations from different claims.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472